 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR19-0117JLR

11                               Plaintiff,              MINUTE ORDER
                   v.
12
            SHAWNA REID,
13
                                 Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          The court has scheduled an in-person hearing regarding pending motions in this

18   matter at 1:00 p.m. on July 12, 2021. The parties shall be prepared to discuss (1)

19   Defendant Shawna Reid’s motion for a trial without COVID-related restrictions (Dkt.

20   # 104), including counsels’ inclusion of Exhibit 1 (Dkt. # 104-1), and (2) Ms. Reid’s

21   motion to dismiss this case for discovery and Brady violations (Dkt. # 125). The

22


     MINUTE ORDER - 1
 1   Government shall file a response of no more than 12 pages in length to Ms. Reid’s

 2   motion to dismiss by noon on July 8, 2021.

 3         Filed and entered this 6th day of July, 2021.

 4
                                                  RAVI SUBRAMANIAN
 5                                                Clerk of Court

 6                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
